Eschweiler, J.
{dissenting). As to the insurance policies taken out prior to the passage of the amendment to the inheritance tax law under, consideration in this case and which insurance policies became payable to the wife beyond any possibility of control by the husband, she surviving, I think they became her property as to him, and she thereby then acquired such a vested interest in those policies as to place it beyond the power of the legislature, by merely declaring it to be something which it is not, to make it subject to the inheritance tax.